Citation Nr: 0732592	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  05-40 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to recognition of the 
veteran's son as a helpless child of the veteran on the basis 
of permanent incapacity for self-support prior to attaining 
the age of 18 years.

2.  Entitlement to recognition of the veteran's son as a 
helpless child of the veteran on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years.

3.  Entitlement to service connection for the cause of the 
veteran's death.

4.  Entitlement to Dependents' Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1956.  He died in October 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  During the pendency of the appellant's 
appeal, the veteran's claims folder was transferred to the RO 
in Los Angeles, California.

The appellant testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in June 2007.  The appellant 
submitted additional evidence at the hearing for 
consideration by the Board.  She also waived consideration of 
the evidence by the agency of original jurisdiction.  
Accordingly, the Board will consider the evidence in its 
appellant review.  


The issues of entitlement to recognition of the veteran's son 
as a helpless child, entitlement to service connection for 
the cause of the veteran's death, and entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The appellant's claim to have the veteran's son 
recognized as a helpless child was denied in November 1995.  
She did not perfect an appeal of the decision and it became 
final.

2.  The evidence received since the November 1995 decision 
is new, and it raises a reasonable possibility of 
substantiating the underlying claim for recognition of the 
veteran's son as a helpless child


CONCLUSIONS OF LAW

1.  The November 1995 RO decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 3.156 (1995).

2.  New and material evidence sufficient to reopen a 
previously denied claim for recognition of the veteran's son 
as a helpless child has been received.  38 U.S.C.A. §§ 1110, 
1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking to establish that her son, MDW, also 
the son of the deceased veteran, is a helpless child.  As 
such he would be entitled to DIC benefits under 38 U.S.C.A. 
§ 1318 (West 2002).

In pertinent part, 38 U.S.C.A. § 101(4)(A) (West 2002) 
defines a child as an unmarried person who is under the age 
of eighteen years, who, before attaining the age of 18 years, 
became permanently incapable of self support, or after 
attaining the age of 18.  In order to be recognized as a 
"helpless child," a child must be shown to be permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18 years.  38 
C.F.R. § 3.356 (2007).  The standard is that the evidence 
must show that the child does not have the capacity for self-
support.  See Bledsoe v. Derwinski, 1 Vet. App. 32 (1990).  
The focus of the analysis must be on the child's condition at 
the time of their 18th birthday in order to determine whether 
the individual is entitled to the status of "child."  See 
Dobson v. Brown, 4 Vet. App. 443,445 (1993).  

The statutes and regulations applicable for determinations of 
helpless child status in 1995 are essentially the same for 
the present claim.

The appellant originally submitted a claim for recognition of 
her and the veteran's son as a helpless child in October 
1995.  Her claim was denied by the RO in November 1995, with 
notice provided that same month.  The appellant failed to 
appeal and the decision became final.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1995).  
Recognition of the veteran's son as a helpless child may now 
be considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence of record at the time of the November 
1995 decision consisted of the appellant's asking for 
recognition of her son, MDW - date of birth in December 1956, 
as the veteran's son in October 1963, the veteran's 
acknowledgement of MDW as his son, an administrative decision 
holding that MDW was the veteran's son, dated in March 1964, 
an administrative decision granting an apportionment of the 
veteran's benefits to the appellant on behalf of MDW in May 
1964, MDW's VA Form 21-674 (Request for Approval of School 
Attendance) dated in September 1974, RO letter to the 
appellant, dated in October 1974, Report of Contact dated 
October 16, 1974, statement from the appellant, dated in 
October 1974, Special Apportionment Decision, dated in 
February 1975, Report of Contact dated in March 1975, 
Financial Status Report for MDW, dated in May 1975, Decision 
on Waiver of Indebtedness, dated in September 1975, and 
submission of loan request from MDW, received in October 
1981. 

In her original claim, the appellant asserted that MDW became 
disabled in approximately 1982.  She said he suffered from 
paranoid schizophrenia and bipolar disorder.  The RO denied 
the claim by noting that MDW was 26 in 1982 and beyond the 
age of 18.  The decision informed the appellant of the 
evidence necessary to establish MDW as a helpless child.  The 
appellant did not appeal.

The appellant sought to reopen her claim to establish MDW as 
a helpless child in September 2003.  There is considerable 
evidence added to the record.  The evidence consists of 
multiple lay statements from family members and friends that 
attest to the problems experienced by MDW as a child and a 
teenager, statements from two physicians stating that MDW's 
illness began when he was teenager, a Social Security 
Administration (SSA) psychiatric evaluation noting a long 
history of mental illness in April 1999, an SSA decision that 
granted Child Insurance Benefits in May 1999, a letter from 
SSA showing payment of child benefits to MDW, dated in 1965, 
and statements from the appellant.

All of the evidence is new to the record.  The evidence is 
also material as it tends to prove a previously unestablished 
fact necessary to substantiate the claim - that MDW had a 
mental illness prior to his 18th birthday that may have 
rendered him a helpless child under VA law.  Finally, the 
evidence raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).

This is because the evidence of record in 1995 consisted of 
the appellant's bare assertion that MDW was a helpless child 
before he was 18.  There was no medical evidence to establish 
a diagnosed medical disorder, and no evidence of any type of 
impairment that might render MDW a helpless child.  The new 
evidence provides a medical diagnosis of a psychiatric 
disorder dating to MDW's teenage years, statements from a 
number of individuals regarding the impairment imposed from 
the disorder, and a SSA decision finding MDW to be a disabled 
adult child prior to attaining the age of 22.

In light of the Board's finding in regard to the evidence 
added to the record, the appellant's claim to establish MDW 
as a helpless child is reopened.

Although the RO did not adjudicate the helpless child issue 
on the basis of new and material evidence there is no 
prejudice to the appellant by the Board's action in this 
case.  The RO adjudicated the claim based on the merits.  The 
Board has found that new and material evidence has been 
received to reopen the claim.  The claim is being remanded 
for additional development and re-adjudication on the merits 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




ORDER

New and material evidence has been received sufficient to 
reopen a claim to establish MDW as a helpless child, to this 
extent, the appeal is granted.


REMAND

The appellant alleges that MDW became a helpless child before 
his 18th birthday and thus is entitled to receive DIC 
payments based on the veteran's death.  See 38 U.S.C.A. 
§§ 1310, 1313, 1318.  In support of her allegations she 
submitted a copy of a benefits letter from the SSA dated in 
July 1965.  The letter said that MDW was entitled to 
"Child's" benefits effective from December 1963.  MDW would 
have been approximately 7 years old at that time.  The basis 
for the payment of the benefits is not known.  Thus it cannot 
be concluded from the face of the letter that this 
represented payments to MDW because he was disabled or 
whether the payments were based merely on his being a child 
of his stepfather or mother.  

The appellant also submitted a copy of a SSA benefits 
decision dated in May 1999.  The decision noted that MDW had 
previously received Child's Insurance Benefits through 
January 1979 based on a disability onset date of January 1, 
1978.  MDW would have been approximately 21 years old in 
January 1978.  The disability finding was terminated because 
it had been found that MDW engaged in substantial gainful 
activity.  The decision further noted that MDW was in receipt 
of supplemental security income (SSI) payments effective from 
January 18, 1985.  MDW filed a new application for Child's 
Insurance Benefits in September 1996 based on the wage record 
of his father, L.R.  L.R. had died in December 1972.  (L.R. 
was the husband of the appellant and not the veteran).  MDW 
alleged he had been disabled since January 1, 1978, due to 
paranoid schizophrenia.  

The decision noted that the general issue was entitlement to 
Children's Insurance Benefits under Section 202 of the Social 
Security Act (42 U.S.C.A. § 402).  The specific issue was 
whether MDW had a disability that began prior to his turning 
22 and whether he was under a current disability that began 
before the 84th month following the month in which his 
benefits ended because an earlier disability ended.  The 
administrative law judge (ALJ) found that the evidence 
supported a conclusion that MDW was disabled prior to the 
attainment of age 22, and that he had been eligible for Child 
Insurance Benefits as of January 1, 1978.  The ALJ also found 
that MDW's disability was terminated in January 1979 because 
he was able to work.  Finally, the ALJ found that MDW had not 
engaged in any substantial gainful activity since January 
1985.  MDW was found to be "reentitled" to Child's 
Insurance Benefits (disability) under 42 U.S.C.A. § 402.

The SSA records pertaining to MDW must be obtained.  This 
would include all records associated with benefits paid to 
him or on his behalf from the earliest time, at least 1965, 
to the present.  Any and all decisions, whether they be 
administrative, or by an ALJ, and whether they relate to 
disability or otherwise, must be obtained and associated with 
the claims folder.  This information is necessary to ensure 
an understanding of MDW's status and for consideration of 
whether he may qualify as a helpless child before his 18th 
birthday.  

The appellant testified in June 2007 that she had tried to 
get records from MDW's treatments from when he was younger 
but was unsuccessful.  She said the attending doctors were 
deceased and the records were unavailable.  She did provide 
an authorization for records from Robert F. Kennedy Hospital 
for treatment provided to MDW from June 2000 to June 2004, a 
time when MDW would be approximately 43-46 years old.  The 
hospital provided billing records for that period in August 
2004.  A notice from the hospital informed that a special 
psychiatric authorization was required to obtain the 
treatment records.  There is no indication in the claims 
folder that any further attempts were made to obtain the 
treatment records.

The appellant should be contacted and asked if she wishes the 
records to be included as evidence in her appeal.  If so, she 
should obtain the records and submit them to the RO or 
provide the specific authorization required by the hospital 
to allow the RO to request the records.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be contacted and 
requested to provide any information or 
evidence she has in regard to the payment 
of SSA benefits for, or on behalf of, MDW 
from the earliest date, especially since 
1965.  

2.  The appellant should asked to obtain 
the treatment records from Robert F. 
Kennedy Hospital and submit them or 
authorize the RO to obtain the records. 

3.  The RO should obtain from the SSA all 
records pertaining to determinations of 
entitlement to SSA benefits for MDW from 
the first instance, at least since 1965.  
This would include, but not be limited 
to, all administrative decisions, 
decisions by ALJs, letter notices of 
entitlements and the basis for all 
entitlements.  This would also include 
any evidence relied on by SSA in making 
their decisions.

4.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought are not granted, the 
appellant and her representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


